Citation Nr: 9910997	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  98-05 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his cousin.


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from February 1950 to March 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from a October 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied service connection for pes planus.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

To establish a well grounded claim for service connection, a 
claimant has the burden to submit competent evidence to 
support each element of the claim, e.g., for direct service 
connection, the existence of a current disability; an injury 
sustained or disease contracted in service; and a link or 
nexus between the two.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).  Alternatively, the third Caluza element can be 
satisfied under 38 CFR 3.303(b) (1998) by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage, 10 Vet. App. 
at 495.  Evidence submitted in support of a claim 
"must . . . be accepted as true for the purpose of 
determining whether the claim is well grounded . . . [except] 
when the evidentiary assertion is inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion."  King v. Brown, 5 Vet. App. 19, 21 
(1993).

The veteran claims service connection for pes planus, 
alleging that the disorder began during military service and 
has gotten worse over the years.  There is medical evidence 
of record, in the form of an April 1997 VA examination, 
showing that the veteran currently has pes planus.  
Therefore, the Board concludes that that element of 
establishing a well grounded claim is satisfied.  Moreover, 
the United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims) (Court) has held 
that lay evidence is competent evidence with regard to 
conditions that lend themselves to lay observation such as 
flat feet.  See Savage, 10 Vet. App. at 495; see also Falzone 
v. Brown, 8 Vet. App. 398, 403 (1995) (citing Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994) for the proposition that 
medical causation evidence may not be necessary for 
conditions that lend themselves to lay observation such as 
flat feet).  In Savage, the Court held that such lay evidence 
is sufficient to establish a well grounded claim, and in 
Falzone -- a case which involved reopening a claim for 
service connection for flat feet -- the Court held that such 
evidence is sufficient to reopen a claim.  Based on these 
decisions of the Court, the Board concludes that the 
veteran's own lay testimony, as well as the testimony of his 
cousin, at the March 1998 hearing that the veteran had flat 
feet in service and that the condition worsened over the 
years, provides the requisite evidence of observation of a 
disorder in service and continuity of symptomatology over the 
years.  Accordingly, this claim is well grounded and VA has a 
duty to assist the veteran in developing facts pertinent to 
this claim.  38 U.S.C.A. § 5107(a) (West 1991).

In this case, the veteran's service medical records are 
unavailable and presumed destroyed in a fire at the National 
Personnel Records Center in St. Louis, Missouri, in July 
1973.  VA has a heightened obligation to search for alternate 
medical records when service medical records are not 
available.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  In 
this regard, the Board noted that the RO sent a letter to the 
veteran in July 1997 requesting more information about the 
unit in which he served and places where he received 
treatment while in service.  The veteran responded by filling 
out the appropriate form (NA Form 13055), and, based on this 
information, the RO attempted to obtain addition service 
medical records through the Reconstruction Branch.  The RO 
was able to obtain sick call and morning report records which 
show instances where the veteran was on sick call but do not 
provide any information about the nature of the illness or 
condition for which he sought treatment.  The Board concludes 
that the RO has satisfied the heightened duty to assist in 
this case with regard to the missing service medical records 
and finds no reason to believe that there are other existing 
records pertaining to the veteran's service which have not 
been obtained.

However, the Board notes that, in a March 1998 supplemental 
statement of the case which functioned as a rating decision, 
the VA hearing officer confirmed the denial of the veteran's 
claim based on the conclusion that "pes planus, fallen 
arches, is considered a congenital or developmental defect 
which is unrelated to military service and not subject to 
service connection.  It is true that service connection may 
not be granted for congenital or developmental defects.  
O.G.C. Prec. op. 82-90 (July 18, 1990); 38 C.F.R. § 3.303(c) 
(1998).  However, the provisions of section 4.57 of VA 
regulations, which the Board acknowledges are intended for 
rating purposes, nevertheless provide that bilateral flatfoot 
may be either a congenital or an "acquired" condition.  The 
regulation then provides that the congenital condition "is 
not compensable or pensionable," thereby suggesting that the 
acquired condition may be compensable.

Although section 4.57 provides some guidance for 
adjudicators, the Board notes that whether pes planus is of a 
congenital or an acquired nature is essentially a medical 
matter requiring medical evidence for its resolution.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding 
that Board must rely on independent medical evidence to 
support its findings and must not refute medical evidence in 
the record with its own unsubstantiated medical conclusions); 
Santiago v. Brown, 5 Vet. App. 288, 292 (1993) 
(distinguishing between an unsubstantiated medical 
determination, which the Board is unauthorized to render, and 
a legal determination, i.e., a finding of fact which the 
Board, as fact finder, has derived from a review of medical 
evidence which is sufficiently conclusive as to the 
underlying medical issues to enable the Board to render the 
legal determination).  Given that the April 1997 VA examiner 
did not comment on this matter and given the heightened duty 
to assist veterans whose service medical records are 
unavailable in developing facts pertinent to their well 
grounded claims, the Board concludes that the case must be 
REMANDED for another medical examination:

1.  The RO should schedule the veteran 
for the type or types of examination(s) 
that it deems appropriate and necessary 
to obtain the medical information needed 
to resolve certain medical issues that 
are involved in the claim.  The 
examination may be conducted by the same 
examiner that the veteran saw in April 
1997 or a different examiner, whichever 
the RO deems appropriate to resolving the 
claim in an expeditious and efficient 
manner.

2.  The examiner should review the 
relevant medical evidence of record in 
the claims file which is not extensive 
and which consists of (1) the March 1953 
separation examination; (2) the April 
1997 VA Feet examination; and an April 
1997 x-ray report from Singing River 
Radiology Group.  The examiner should 
conduct an examination of the veteran's 
feet.

Most importantly, the examiner must 
address the questions below.  If the 
questions cannot be answered for any 
reasons, the examiner should state the 
reasons.  If the questions can be 
answered within a range of possibility or 
probability but not with certainty, the 
examiner should note that fact in the 
examination report in rendering an 
opinion on the matter.  If the examiner 
can do no more than speculate on any 
matter, the examiner should state that in 
the examination report.

VA has a regulation which describes a 
"distinction between bilateral flatfoot 
as a congenital or as an acquired 
condition."  38 C.F.R. § 4.57 (1998).  
Concerning this, the regulation provides 
in pertinent part:

The congenital condition, with 
depression of the arch, but no 
evidence of abnormal callosities, 
areas of pressure, strain or 
demonstrable tenderness, is a 
congenital abnormality . . . .  In 
the acquired condition, it is to be 
remembered that depression of the 
longitudinal arch, or the degree of 
depression, is not the essential 
feature.  The attention should be 
given to anatomical changes, as 
compared to normal, in the 
relationship of the foot and leg, 
particularly to the inward rotation 
of the superior portion of the os 
calcis, medial deviation of the 
insertion of the Achilles tendon, 
the medial tilting of the upper 
border of the astragalus.  This is 
an unfavorable mechanical 
relationship of the parts.  A plumb 
line dropped from the middle of the 
patella falls inside of the normal 
point.  The forepart of the foot is 
abducted, and the foot is everted.  
The plantar surface of the foot is 
painful and shows demonstrable 
tenderness, and manipulation of the 
foot produces spasm of the Achilles 
tendon, peroneal spasm due to 
adhesion about the peroneal sheaths, 
and other evidence of pain and 
limited motion.  The symptoms should 
be apparent without regard to 
exercise.  In severe cases there is 
gaping of bones on the inner border 
of the foot, and rigid valgus 
position with loss of the power of 
inversion and adduction. . . .

a.)  Is it possible to tell on 
examination of the veteran's feet or by 
any other objective means whether his pes 
planus is a congenital abnormality or an 
acquired condition?  If so, which type 
does he have?

b.)  If he has "acquired" pes planus, 
is it possible to tell by examination or 
any other objective means, such as the 
present severity shown, approximately 
when he acquired the condition or is it 
indeterminable other than by patient 
history?  If there is any objective means 
to determine it, please include a 
description of this in the examination 
report, apply it to the veteran's case, 
and render an opinion on the matter.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

The RO and the appellant are also advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Veterans Appeals 
(Court).  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, No. 97-78 (U.S. Vet. App. June 26, 
1998).

4.  The RO should readjudicate the claim 
for service connection for pes planus 
considering the evidence in its entirety.  
Because the Board has found the claim 
well grounded, the RO should adjudicate 
it on the merits.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  On remand, the appellant is free to 
submit additional evidence and argument.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  However, he need 
take no action unless otherwise notified.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




